 1   BENJAMIN C. JOHNSON (SBN: 218518)
     benjamin.johnson@mgae.com
 2   JENNIFER A. MARROW (SBN: 276495)
 3   jmarrow@mgae.com
     MGA ENTERTAINMENT, INC.
 4   16380 Roscoe Blvd
 5   Van Nuys, CA 91406
     Telephone: (818) 894-2525 ext. 6788
 6   Fax: (818) 895-0771
 7
   Attorneys for Plaintiffs
 8 MGA Entertainment, Inc.

 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11                                                   Case No. 2:18-cv-02306-RGK-MRWx
   MGA ENTERTAINMENT, INC., a
                                                     Hon. R. Gary Klausner
12 California corporation

13                                                   PROTECTIVE ORDER
                                Plaintiff,
14
                          vs.
15

16
     TOMTOP GROUP LIMITED d/b/a
17
     www.tomtop.com, a California corporation,
18
                        Defendants.
19

20

21 1.     INTRODUCTION
22               1.1    PURPOSES AND LIMITATIONS
23        Discovery in this action is likely to involve production of confidential,
24 proprietary, or private information for which special protection from public disclosure

25 and from use for any purpose other than prosecuting this litigation may be warranted.

26 Accordingly, the parties hereby stipulate to and petition the Court to enter the

27 following Stipulated Protective Order. The parties acknowledge that this Order does

28 not confer blanket protections on all disclosures or responses to discovery and that the

                                         PROTECTIVE ORDER
 1   protection it affords from public disclosure and use extends only to the limited
 2   information or items that are entitled to confidential treatment under the applicable
 3   legal principles. The parties further acknowledge, as seen in Section 12.3, below, that
 4 this Stipulated Protective Order does not entitle them to file confidential information

 5 under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and

 6 the standards that will be applied when a party seeks permission from the court to file

 7 material under seal.

 8                1.2   GOOD CAUSE STATEMENT
 9         To expedite the flow of information, to facilitate the prompt resolution of
10 disputes over confidentiality of discovery materials, to adequately protect information

11 the parties are entitled to keep confidential, to ensure that the parties are permitted

12 reasonably necessary uses of such material in preparation for and in the conduct of

13 trial, to address their handling at the end of the litigation, and serve the ends of

14 justice, a Protective Order for such information is justified in this matter.

15         It is the intent of the parties and the Court that information will not be
16 designated as confidential for tactical reasons in this case and that nothing shall be
17 designated without a good faith belief that there is good cause why it should not be

18 part of the public record of this case.

19         Examples of confidential information that the parties may seek to protect from
20 unrestricted or unprotected disclosure include:

21         (a) Information that is the subject of a non-disclosure or confidentiality
22 agreement or obligation;

23         (b) The names, or other information tending to reveal the identity of a party’s
24 supplier, designer, distributor, or customers;

25         (c) Agreements with third-parties, including license agreements, distributor

26
     agreements, manufacturing agreements, design agreements, development agreements,
     supply agreements, sales agreements, or service agreements;
27
           (d) Invoices, purchase orders, shipping invoices, packing lists, and other
28
                                                1
                                        PROTECTIVE ORDER
 1   documents that contain confidential pricing, quantity, or other proprietary
 2   information;
 3          (e) Proprietary engineering or technical information, including product design,
 4 manufacturing techniques, processing information, drawings, memoranda and reports;

 5          (f) Information related to budgets, sales, profits, costs, margins, licensing of

 6
     technology or designs, product pricing, or other internal financial/accounting
     information, including non-public information related to financial condition or
 7
     performance and income or other non-public tax information;
 8
            (g) Information related to internal operations including personnel information;
 9
            (h) Information related to past, current and future market analyses and business
10
     and marketing development, including plans, strategies, forecasts and competition;
11
     and
12
            (i) Trade secrets (as defined by the jurisdiction in which the information is
13
     located).
14
            Unrestricted or unprotected disclosure of such confidential technical,
15
     commercial or personal information would result in prejudice or harm to the
16
     producing party by revealing the producing party’s competitive confidential
17
     information, which has been developed at the expense of the producing party and
18
     which represents valuable tangible and intangible assets of that party. Additionally,
19
     privacy interests must be safeguarded. Accordingly, the parties respectfully submit
20
     that there is good cause for the entry of this Protective Order. The parties agree,
21
     subject to the Court’s approval, that the following terms and conditions shall apply to
22
     this civil action.
23

24
            2.      DEFINITIONS
25
            2.1 Action: this pending federal law suit.
26
            2.2     Challenging Party: a Party or Non-Party that challenges the designation
27
     of information or items under this Order.
28
                                                 2
                                         PROTECTIVE ORDER
 1          2.3 (a) “CONFIDENTIAL” Information or Items: Discovery Material (as
 2 defined hereinbelow) that qualify for protection under Federal Rule of Civil

 3 Procedure 26(c), and as specified above in the Good Cause Statement.

 4          (b) “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”: Discovery
 5   Material (as defined hereinbelow) meeting the standards of paragraph 2.3(a)
 6   hereinabove, and that the Designating Party additionally believes in good faith
 7   contains extremely sensitive financial, proprietary, trade secret or other information
 8   such that disclosure to another Party or Non-Party would create a substantial risk of
 9   competitive disadvantage or business reputation injury.
10          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
11   their support staff).
12          2.5    Designating Party: a Party or Non-Party that designates information or
13   items that it produces in disclosures or in responses to discovery as
14   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
15 ONLY.”

16          2.6    Disclosure or Discovery Material: all items or information, regardless of
17 the medium or manner in which it is generated, stored, or maintained (including,

18 among other things, testimony, transcripts, and tangible things), that are produced or

19 generated in disclosures or responses to discovery in this matter.

20          2.7    Expert: a person with specialized knowledge or experience in a matter
21 pertinent to the litigation who has been retained by a Party or its counsel to serve as

22 an expert witness or as a consultant in this Action.

23          2.8    House Counsel: attorneys who are employees of a party to this Action.
24 House Counsel does not include Outside Counsel of Record or any other outside

25 counsel.

26          2.9    Non-Party: any natural person, partnership, corporation, association, or
27 other legal entity not named as a Party to this action.

28          2.10 Outside Counsel of Record: attorneys who are not employees of a party to
                                                3
                                        PROTECTIVE ORDER
 1   this Action but are retained to represent or advise a party to this Action and have
 2   appeared in this Action on behalf of that party or are affiliated with a law firm which
 3   has appeared on behalf of that party, and includes support staff.
 4         2.11 Party: any party to this Action, including all of its officers, directors,
 5   employees, consultants, retained experts, and Outside Counsel of Record (and their
 6   support staffs).
 7         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 8   Discovery Material in this Action.
 9         2.13 Professional Vendors: persons or entities that provide litigation support
10   services (e.g., photocopying, videotaping, translating, preparing exhibits or
11   demonstrations, and organizing, storing, or retrieving data in any form or medium)
12   and their employees and subcontractors.
13         2.14 Protected Material: any Disclosure or Discovery Material that is
14   designated as “CONFIDENTIAL” or HIGHLY CONFIDENTIAL – ATTORNEYS’
15   EYES ONLY.”
16         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
17   from a Producing Party.
18

19         3.     SCOPE
20         The protections conferred by this Stipulation and Order cover not only
21   Protected Material (as defined above), but also (1) any information copied or
22   extracted from Protected Material; (2) all copies, excerpts, summaries, or
23   compilations of Protected Material; and (3) any testimony, conversations, or
24   presentations by Parties or their Counsel that might reveal Protected Material.
25         Any use of Protected Material at trial will be governed by the orders of the trial
26 judge. This Order does not govern the use of Protected Material at trial.

27

28
                                                  4
                                          PROTECTIVE ORDER
 1         4.     DURATION
 2          Even after final disposition of this litigation, the confidentiality obligations
 3   imposed by this Order shall remain in effect until a Designating Party agrees
 4   otherwise in writing or a court order otherwise directs. Final disposition shall be
 5   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
 6   or without prejudice; and (2) final judgment herein after the completion and
 7   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
 8   including the time limits for filing any motions or applications for extension of time
 9   pursuant to applicable law.
10

11         5.     DESIGNATING PROTECTED MATERIAL
12         5.1    Exercise of Restraint and Care in Designating Material for Protection.
13   Each Party or Non-Party that designates information or items for protection under this
14 Order must take care to limit any such designation to specific material that qualifies

15 under the appropriate standards. The Designating Party must designate for protection

16 only those parts of material, documents, items, or oral or written communications that
17 qualify so that other portions of the material, documents, items, or communications

18 for which protection is not warranted are not swept unjustifiably within the ambit of

19 this Order.

20         Mass, indiscriminate, or routinized designations are prohibited. Designations
21 that are shown to be clearly unjustified or that have been made for an improper

22 purpose (e.g., to unnecessarily encumber the case development process or to impose

23 unnecessary expenses and burdens on other parties) may expose the Designating

24 Party to sanctions.

25                If it comes to a Designating Party’s attention that information or items
26 that it designated for protection do not qualify for protection, that Designating Party

27 must promptly notify all other Parties that it is withdrawing the inapplicable

28 designation.
                                                 5
                                         PROTECTIVE ORDER
 1         5.2    Manner and Timing of Designations. Except as otherwise provided in
 2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4   under this Order must be clearly so designated before the material is disclosed or
 5   produced.
 6         Designation in conformity with this Order requires:
 7         (a)    for information in documentary form (e.g., paper or electronic
 8   documents, but excluding transcripts of depositions or other pretrial or trial
 9   proceedings), that the Producing Party affix at a minimum, the legend
10   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
11   ONLY” (hereinafter “CONFIDENTIAL legend”), to each page that contains
12 protected material. If only a portion or portions of the material on a page qualifies for

13 protection, the Producing Party also must clearly identify the protected portion(s)

14 (e.g., by making appropriate markings in the margins).

15         A Party or Non-Party that makes original documents available for inspection
16 need not designate them for protection until after the inspecting Party has indicated
17 which documents it would like copied and produced. During the inspection and

18 before the designation, all of the material made available for inspection will be

19 deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents

20 it wants copied and produced, the Producing Party must determine which documents,

21 or portions thereof, qualify for protection under this Order. Then, before producing

22 the specified documents, the Producing Party must affix the “CONFIDENTIAL

23 legend” to each page that contains Protected Material. If only a portion or portions of

24 the material on a page qualifies for protection, the Producing Party also must clearly

25 identify the protected portion(s) (e.g., by making appropriate markings in the

26 margins).

27         (b)    for testimony given in depositions that the Designating Party identify the
28 Disclosure or Discovery Material on the record, before the close of the deposition all
                                                6
                                        PROTECTIVE ORDER
 1   protected testimony. When it is impractical to identify separately each portion of
 2   testimony that is entitled to protection, and when it appears that substantial portions of
 3 the testimony may qualify for protection, the Designating Party or non-party that

 4 sponsors, offers, or gives the testimony may invoke on the record (before the

 5 deposition is concluded) a right to have up to 15 days after receipt of the transcript to

 6 identify the specific portions of the testimony as to which protection is sought and to

 7 specify the level of protection being asserted (“CONFIDENTIAL” or “HIGHLY

 8 CONFIDENTIAL). Once this right to designate portions of the transcript as Protected

 9 Material has been invoked, the entire transcript, and all testimony given in the
10 deposition, shall be treated as “HIGHLY CONFIDENTIAL– ATTORNEYS’ EYES

11 ONLY” until the 15 day period has lapsed; thereafter, only those portions of the

12 testimony that are appropriately designated for protection within the 15 days shall be

13 covered by the provisions of this Protective Order.

14         (c)    for information produced in some form other than documentary and for
15 any other tangible items, that the Producing Party affix in a prominent place on the

16 exterior of the container or containers in which the information is stored the
17 “CONFIDENTIAL legend.” If only a portion or portions of the information warrants

18 protection, the Producing Party, to the extent practicable, will identify the protected

19 portion(s).

20         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
21 failure to designate qualified information or items does not, standing alone, waive the

22 Designating Party’s right to secure protection under this Order for such material.

23 Upon timely correction of a designation, the Receiving Party must make reasonable

24 efforts to assure that the material is treated in accordance with the provisions of this

25 Order.

26

27         6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
28         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
                                                7
                                        PROTECTIVE ORDER
 1   designation of confidentiality at any time that is consistent with the Court’s
 2   Scheduling Order.
 3             6.2   Meet and Confer. The Challenging Party will initiate the dispute
 4   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
 5   et seq.
 6             6.3   The burden of persuasion in any such challenge proceeding will be on
 7   the Designating Party. Frivolous challenges, and those made for an improper purpose
 8 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

 9 expose the Challenging Party to sanctions. Unless the Designating Party has waived
10 or withdrawn the confidentiality designation, all parties will continue to afford the

11 material in question the level of protection to which it is entitled under the Producing

12 Party’s designation until the Court rules on the challenge.

13

14             7.    ACCESS TO AND USE OF PROTECTED MATERIAL
15             7.1   Basic Principles. A Receiving Party may use Protected Material that is
16 disclosed or produced by another Party or by a Non-Party in connection with this
17 Action only for prosecuting, defending, or attempting to settle this Action. Such

18             Protected Material may be disclosed only to the categories of persons and
19 under the conditions described in this Order. When the Action has been terminated, a

20 Receiving Party must comply with the provisions of section 13 below (FINAL

21 DISPOSITION).

22             Protected Material must be stored and maintained by a Receiving Party at a
23 location and in a secure manner that ensures that access is limited to the persons

24 authorized under this Order.

25             7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
26 ordered by the court or permitted in writing by the Designating Party, a Receiving

27 Party may disclose any information or item designated

28             “CONFIDENTIAL” only to:
                                                  8
                                          PROTECTIVE ORDER
 1         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
 2   as employees of said Outside Counsel of Record to whom it is reasonably necessary
 3   to disclose the information for this Action;
 4         (b)    the officers, directors, and employees (including House Counsel) of the
 5   Receiving Party to whom disclosure is reasonably necessary for this Action;
 6         (c)    Experts (as defined in this Order) of the Receiving Party to whom
 7   disclosure is reasonably necessary for this Action and who have signed the
 8         “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9         (d)    the Court and its personnel;
10         (e)    court reporters and their staff;
11         (f)    professional jury or trial consultants, mock jurors, and Professional
12   Vendors to whom disclosure is reasonably necessary for this Action and who have
13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14         (g)    the author or recipient of a document containing the information or a
15   custodian or other person who otherwise possessed or knew the information;
16         (h)    during their depositions, witnesses, and attorneys for witnesses, in the
17   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
18   requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
19   not be permitted to keep any confidential information unless they sign the
20   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
21   agreed by the Designating Party or ordered by the court. Pages of transcribed
22   deposition testimony or exhibits to depositions that reveal Protected Material may be
23   separately bound by the court reporter and may not be disclosed to anyone except as
24   permitted under this Stipulated Protective Order; and
25         (i)    any mediator or settlement officer, and their supporting personnel,
26   mutually agreed upon by any of the parties engaged in settlement discussions.
27         7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS' EYES
28 ONLY” Information. Unless otherwise ordered by the court or permitted in writing by
                                                 9
                                         PROTECTIVE ORDER
 1   the Designating Party, a Receiving Party may disclose any information or item
 2   designated “HIGHLY CONFIDENTIAL” only to those persons identified in the
 3   preceding subparagraphs 7.2(a)-(j), but not to those persons identified in the
 4   preceding subparagraph 7.2(b), other than House Counsel's litigation department and
 5   those staff members in the Receiving Party's House Counsel's litigation department
 6   who need to have access to such designated information in order to conduct their job
 7   duties. House Counsel of a party shall maintain any Discovery Materials it receives
 8   securely separate from those persons outside House Counsel's litigation department,
 9   including by means of separate servers or password protected servers which person's
10   outside the party's litigation department do not have access to and cannot obtain
11   access to.
12

13         8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
14   PRODUCED IN OTHER LITIGATION
15         If a Party is served with a subpoena or a court order issued in other litigation
16   that compels disclosure of any information or items designated in this Action with a
17   “CONFIDENTIAL legend,” that Party must:
18         (a)    promptly notify in writing the Designating Party. Such notification
19         will include a copy of the subpoena or court order;
20         (b)    promptly notify in writing the party who caused the subpoena or order
21         to issue in the other litigation that some or all of the material covered by the
22   subpoena or order is subject to this Protective Order. Such notification will include a
23 copy of this Stipulated Protective Order; and

24         (c)    cooperate with respect to all reasonable procedures sought to be pursued
25 by the Designating Party whose Protected Material may be affected.

26         If the Designating Party timely seeks a protective order, the Party served with
27 the subpoena or court order will not produce any information designated in this action

28 with a “CONFIDENTIAL legend” before a determination by the court from which the
                                               10
                                        PROTECTIVE ORDER
 1   subpoena or order issued, unless the Party has obtained the Designating Party’s
 2   permission. The Designating Party will bear the burden and expense of seeking
 3   protection in that court of its confidential material and nothing in these provisions
 4 should be construed as authorizing or encouraging a Receiving Party in this Action to

 5 disobey a lawful directive from another court.

 6

 7         9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 8 PRODUCED IN THIS LITIGATION

 9         (a)    The terms of this Order are applicable to information produced by a
10 Non-Party in this Action and designated with a “CONFIDENTIAL legend.” Such

11 information produced by Non-Parties in connection with this litigation is protected by

12 the remedies and relief provided by this Order. Nothing in these provisions should be

13 construed as prohibiting a Non-Party from seeking additional protections.

14         (b)    In the event that a Party is required, by a valid discovery request, to
15   produce a Non-Party’s confidential information in its possession, and the Party is
16   subject to an agreement with the Non-Party not to produce the Non-Party’s
17 confidential information, then the Party will:

18         (1)    promptly notify in writing the Requesting Party and the Non-Party that
19 some or all of the information requested is subject to a confidentiality agreement with

20 a Non-Party;

21         (2)    promptly provide the Non-Party with a copy of the Stipulated Protective
22 Order in this Action, the relevant discovery request(s), and a reasonably specific

23 description of the information requested; and

24         (3)    make the information requested available for inspection by the Non-
25 Party, if requested.

26         (c)    If the Non-Party fails to seek a protective order from this court within 14
27 days of receiving the notice and accompanying information, the Receiving Party may

28 produce the Non-Party’s confidential information responsive to the discovery request.
                                               11
                                        PROTECTIVE ORDER
 1   If the Non-Party timely seeks a protective order, the Receiving Party will not produce
 2 any information in its possession or control that is subject to the confidentiality

 3 agreement with the Non-Party before a determination by the court.

 4         Absent a court order to the contrary, the Non-Party will bear the burden and
 5 expense of seeking protection in this court of its Protected Material.

 6

 7         10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 8         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 9 Protected Material to any person or in any circumstance not authorized under this
10 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

11 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

12 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

13   persons to whom unauthorized disclosures were made of all the terms of this Order,
14   and (d) request such person or persons to execute the “Acknowledgment and
15   Agreement to Be Bound” that is attached hereto as Exhibit A.
16
17         11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
18 PROTECTED MATERIAL

19         When a Producing Party gives notice to Receiving Parties that certain
20 inadvertently produced material is subject to a claim of privilege or other protection,

21 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

22 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

23 may be established in an e-discovery order that provides for production without prior

24 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

25 parties reach an agreement on the effect of disclosure of a communication or

26 information covered by the attorney-client privilege or work product protection, the

27 parties may incorporate their agreement in the stipulated protective order submitted to

28 the court.
                                              12
                                       PROTECTIVE ORDER
 1

 2         12.    MISCELLANEOUS
 3         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 4   person to seek its modification by the Court in the future.
 5         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 6   Protective Order no Party waives any right it otherwise would have to object to
 7   disclosing or producing any information or item on any ground not addressed in this
 8   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 9   ground to use in evidence of any of the material covered by this Protective Order.
10         12.3 Filing Protected Material. A Party that seeks to file under seal any
11   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
12   only be filed under seal pursuant to a court order authorizing the sealing of the
13   specific Protected Material at issue. If a Party's request to file Protected Material
14 under seal is denied by the court, then the Receiving Party may file the information in

15 the public record unless otherwise instructed by the court.

16
17         13.    FINAL DISPOSITION
18         After the final disposition of this Action, as defined in paragraph 4, within 60
19 days of a written request by the Designating Party, each Receiving Party must return

20 all Protected Material to the Producing Party or destroy such material. As used in this

21 subdivision, “all Protected Material” includes all copies, abstracts, compilations,

22 summaries, and any other format reproducing or capturing any of the Protected

23 Material. Whether the Protected Material is returned or destroyed, the Receiving

24 Party must submit a written certification to the Producing Party (and, if not the same

25 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies

26 (by category, where appropriate) all the Protected Material that was returned or

27 destroyed and (2) affirms that the Receiving Party has not retained any copies,

28 abstracts, compilations, summaries or any other format reproducing or capturing any
                                                13
                                         PROTECTIVE ORDER
 1 of the Protected Material. Notwithstanding this provision, Counsel are entitled to

 2 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing

 3 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

 4 reports, attorney work product, and consultant and expert work product, even if such

 5 materials contain Protected Material. Any such archival copies that contain or

 6 constitute Protected Material remain subject to this Protective Order as set forth in

 7 Section 4 (DURATION).

 8

 9         14.   Any willful violation of this Order may be punished by civil or criminal
10 contempt proceedings, financial or evidentiary sanctions, reference to disciplinary

11 authorities, or other appropriate action at the discretion of the Court.

12
     DATED: December 6, 2018                HINSHAW & CULBERTSON
13

14

15                                          By: /s/ Mark K. Suri
16                                              Mark K. Suri
                                                Attorneys for Defendants
17

18
     DATED: December 6, 2018                MGA ENTERTAINMENT INC.
19

20                                          By: /s/ Benjamin C. Johnson
                                                Benjamin C. Johnson
21                                              Attorneys for Plaintiff
22                                              MGA Entertainment, Inc.
23
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
24

25
                  
           DATED:_______________            __________________________________
26
                                            HON. MICHAEL R. WILNER
27                                          United States Magistrate Judge
28
                                               14
                                        PROTECTIVE ORDER
 1                                         EXHIBIT A
 2         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4         I, _____________________________ [full name], of _________________

 5   [full address], declare under penalty of perjury that I have read in its entirety and

 6
     understand the Stipulated Protective Order that was issued by the United States
     District Court for the Central District of California on [date] in the case of
 7
     ___________ [insert case name and number]. I agree to comply with and to be bound
 8
     by all the terms of this Stipulated Protective Order and I understand and acknowledge
 9
     that failure to so comply could expose me to sanctions and punishment in the nature
10
     of contempt. I solemnly promise that I will not disclose in any manner any
11
     information or item that is subject to this Stipulated Protective Order to any person or
12
     entity except in strict compliance with the provisions of this Order.
13
           I further agree to submit to the jurisdiction of the United States District Court
14
     for the Central District of California for the purpose of enforcing the terms of this
15 Stipulated Protective Order, even if such enforcement proceedings occur after

16 termination of this action. I hereby appoint __________________________ [full
17 name] of _______________________________________ [full address and telephone

18 number] as my California agent for service of process in connection with this action

19 or any proceedings related to enforcement of this Stipulated Protective Order.

20

21         Date: ______________________________________
22

23         City and State where signed: _________________________________

24
           Printed name: _______________________________
25

26
           Signature: __________________________________
27

28
                                                15
                                         PROTECTIVE ORDER
